On Remand from the Alabama Supreme Court

PITTMAN, Judge.
The prior judgment of this court has been affirmed in part and reversed in part, and the case remanded by the Supreme Court of Alabama. See Ex parte Arthur, 835 So.2d 981 (Ala.2002). On remand to this court and in compliance with the supreme court’s opinion, we affirm the judgment of the circuit court as to Richard Arthur and reverse the judgment as to Ashley Arthur; the cause is remanded to the circuit court for proceedings consistent with the supreme court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.